office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 mscooper postn-135548-05 uilc date date to bruce k meneely associate area_counsel oklahoma city small_business self-employed cc sb okl from ashton p trice chief branch administrative provisions judicial practice procedure administration cc pa apjp b02 subject sec_6651 payment_date this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether the payment_date for purposes of calculating the failure to pay addition_to_tax under sec_6651 and for ascertaining whether the taxpayer exercised ordinary business care and prudence is the last date specified on the notice_and_demand for payment or the due_date of the tax_return without regard to any extension of time for filing conclusion the payment_date for purposes of calculating the failure to pay addition_to_tax under sec_6651 and for ascertaining whether the taxpayer exercised ordinary business care and prudence is the last date specified on the notice_and_demand for payment postn-135548-05 facts taxpayer timely files a form_1040 u s individual_income_tax_return the service examines the taxpayer's return which results in a deficiency after the issuance of a statutory_notice_of_deficiency the taxpayer defaults or petitions and loses in tax_court the service_center then assesses the deficiency and records the assessment using transaction code upon assessment the service issues a notice_and_demand for payment the taxpayer does not pay the amount of tax stated in the notice_and_demand within the time period specified on the notice_and_demand law and analysis calculation of addition a there are two different types of failure to pay additions to tax contained in sec_6651 of the code sub sec_6651 and sec_6651 sec_6651 provides that an addition_to_tax applies to a taxpayer who reports an amount of tax due on his return but fails to pay it by the payment due_date the addition_to_tax is percent per month of the amount of tax_shown_on_the_return but unpaid for each month that payment is overdue until the addition_to_tax reaches a maximum of percent on the other hand sec_6651 provides for an addition_to_tax upon the failure to pay any amount in respect of any_tax required to be shown on a return which is not so shown within calendar days from the date of notice_and_demand therefor business days if the amount for which notice_and_demand is made equals or exceeds dollar_figure the addition_to_tax under sec_6651 is percent of the amount of tax stated in the notice_and_demand for each month that the failure to pay continues until the addition_to_tax reaches a maximum of percent neither failure to pay addition_to_tax is imposed if the taxpayer shows that the failure to pay was due to reasonable_cause and not to willful neglect sec_6651 and the failure to pay addition_to_tax under sec_6651 applies to amounts subsequently assessed while the failure to pay addition_to_tax under sec_6651 applies to unpaid amounts showing due on the return as originally filed accordingly a sec_6651 addition_to_tax is calculated from the payment due_date which is generally the same as the due_date for filing the return without regard to extensions of time for filing see sec_6151 in contrast no sec_6651 addition_to_tax can be owed for the period that precede sec_21 calendar days after notice_and_demand for payment of tax is made business days for amounts at or above dollar_figure thus we believe the payment_date for purposes of calculating the failure to pay addition_to_tax under sec_6651 is the last date specified on the notice_and_demand for payment not the original due_date of the return this conclusion is plainly supported by the regulations on procedure and administration under sec_6651 see sec_301_6651-1 example b in example b a notice_and_demand for a deficiency is issued on date reasonable_cause postn-135548-05 but the taxpayer does not pay the deficiency until date the addition_to_tax under sec_6651 is computed in the example from date the last date specified on the notice_and_demand for payment b sec_301_6651-1 provides that a failure to pay will be considered to be due to reasonable_cause when the taxpayer makes a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was either unable to pay the tax or would suffer an undue_hardship as described in sec_1_6161-1 if the tax was paid on the due_date the regulations also provide that a taxpayer will be considered to have exercised ordinary business care and prudence if he made reasonable efforts to conserve sufficient assets in marketable form to satisfy his tax_liability and nevertheless was unable to pay all or a portion of the tax when the tax became due sec_301_6651-1 in addition various courts have stated that the reasonable_cause standard is a one-time test to be passed or failed at the payment due_date estate of hartsell v commissioner tcmemo_2004_211 indus indem v snyder bankr e d wash events occurring after the payment due_date however are not irrelevant to the reasonable_cause determination see estate of hartsell tcmemo_2004_211 198_f3d_169 5th cir asserting that post-date events could not stop penalties from accruing but were relevant in rebutting taxpayer’s argument that it used ordinary care and prudence in attempting to pay tax before it was due consequently we believe that the last date specified on the notice_and_demand is also the payment_date from which to ascertain whether the taxpayer exercised ordinary business care and prudence see sec_301_6651-1 estate of hartsell tcmemo_2004_11 see also sec_1_6161-1 extending the time for payment of any amount determined as a deficiency from the date fixed for payment of the deficiency as shown on the notice_and_demand based on the foregoing we conclude that the payment_date for purposes of calculating the failure to pay addition_to_tax under sec_6651 and for ascertaining whether the taxpayer exercised ordinary business care and prudence is the last date specified on the notice_and_demand for payment not the original due_date of the return this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views sec_303 of pub_l_no amended sec_6651 to substitute calendar days from the date of notice_and_demand therefor business days if the amount for which such notice_and_demand is made equals or exceeds dollar_figure in place of days of the date of the notice_and_demand therefore the example was written when a taxpayer had only days from the date of notice_and_demand to pay postn-135548-05 if you have any questions please contact this office at
